           Case 1:19-cv-01301-JLT Document 20 Filed 08/21/20 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   ANDREA VARELA CHAVEZ,                            )   Case No.: 1:19-cv-1301 - JLT
                                                      )
12                  Plaintiff,                        )   ORDER GRANTING DEFENDANT’S REQUEST
                                                      )   FOR A FURTHER EXTENSION OF TIME
13          v.                                        )
14   COMMISSIONER OF SOCIAL SECURITY,                 )   (Doc. 19)
                                                      )
15                  Defendant.                        )
                                                      )
16
17          On August 20, 2020, the parties stipulated for Defendant to have an additional fourteen-day
18   extension of time to file a response to opening brief. Notably, the Scheduling Order allows for a single
19   extension of thirty days by the stipulation of the parties. (Doc. 5 at 3) Beyond the single extension by
20   stipulation, “requests to modify [the scheduling] order must be made by written motion and will be
21   granted only for good cause.” (Id.)
22          Previously, the parties stipulated for Defendant to have an extension of 74 days to file a
23   response to Plaintiff’s opening brief. (Docs. 17) Thus, the Court extended the filing deadline from
24   June 15, 2020 to August 28, 2020. (Doc. 18) Because Defendant was granted an extension of time
25   based upon the stipulation of the parties—though it exceeded the duration permitted in the Court’s
26   scheduling order—the Court construes the stipulation to be a motion to amend the briefing schedule.
27   (See Doc. 5 at 3)
28          S. Wheth McAdam, counsel for the Commissioner, asserts that she “analyzed the issues

                                                          1
           Case 1:19-cv-01301-JLT Document 20 Filed 08/21/20 Page 2 of 2


 1   Plaintiff raised and communicated with her client” after the prior extension was granted. (Doc. 19 at 1)
 2   Ms. McAdam reports she “needs more time to consult with her client regarding the issues raised in
 3   Plaintiff’s brief and has run into difficulties based on heavy workloads and working at home with
 4   young children sheltering in place because of COVID.” (Id. at 1-2) Thus, counsel requests a further
 5   extension of 14 days. Notably, Plaintiff does not oppose the requested extension. (Id. at 2) Further, it
 6   does not appear Plaintiff would suffer prejudice as a result of the additional extension of time.
 7   Accordingly, the Court ORDERS:
 8          1.      The request for a further extension of time (Doc. 19) is GRANTED;
 9          2.      Defendant SHALL file a response to Plaintiff’s opening brief no later than
10                  September 11, 2020; and
11          3.      Defendant is informed that no further extensions of time will be granted for the filing of
12                  the opening brief without a showing of exceptionally good cause, which will not include
13                  Counsel’s workload.
14
15   IT IS SO ORDERED.
16
        Dated:     August 21, 2020                             /s/ Jennifer L. Thurston
17                                                      UNITED STATES MAGISTRATE JUDGE

18
19
20
21
22
23
24
25
26
27
28

                                                         2
